DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 4, 5, 11, and 12 are objected to because of the following informalities:  they all recite “in the direction of the rotor axis”  Based upon the specification, drawings, etc. it is clear applicant means “in an axial direction”, which is more commonly used phrasing, increasing readability of the claims. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 11, and 12, recite, “a pair of stator vane rows disposed in a one-to-one manner on a first side of the pair of rotating blade rows in the direction of the rotor axis,” the office understands this to based upon the specification to mean the blades and vanes are interspersed; however, the phrasing and position could equally point to a pair of stators upstream or downstream of a pair of blades.  For Compact prosecution, the office will rely upon the figures to lean towards an interspersed interpretation; however, claim language should be corrected.  The office recommends, “a pair of stator vanes row, placed such that one of the pair of rotating blade rows is spaced axially between them,”.  The office understands Applicant intended this in the one-to-one manner, but the current claim language does not clarify this one to one manner is specifically referring to vane - blade -vane -blade (or blade - vane - blade - vane) positioning as opposed to the pair of vanes correspond to the pair of blades, but are positioned as a pair ahead of or behind them.  
This rejection is carried through to all dependent claims (2-10 for claim 1, 13 for claim 12).  
Claims 7 and 12 recite, “a rotating blade of the plurality of rotating blades continuous in the circumferential direction is provided with.”  The office cannot determine the meaning of this phrase.  A single blade is not continuous, as each blade has a set pressure and suction side that define the ends in the circumferential direction, and the claim requires multiple blades in the circumferential direction. A plurality of blades is not continuous, as it is by necessity composed of a set of discrete blades and the spaces between them.  It is unclear if this is merely to indicate a blade of the many that extend in a circumferential direction about the blade row. For compact prosecution, the office will treat this as, a rotating blade selected from one of the set of blades that is laid out circumferentially in a circle about the circumferential direction of the blade row.  The office cannot provide guidance as to a correction in this instance, other than removal, as the office is unsure what the intended meaning or additional limitation is meant by this phrase.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a1, a2) as being anticipated by 
US 2011/0189003 to Iida (I1).

In Re Claim 1:
I1 teaches:
	A turbine (title), comprising:
	A shaft configured to rotate about the axis. [Per Page 4, ¶44]  “This turbine section is connected to the downstream side of an axial compressor (not shown)”.  The examiner takes official notice that such a connection would be known to be a shaft, and that shafts are well-known in the art for forming the axial extension about which blades and blade disks rotate in turbines.]
	A pair of rotating blade rows (Fig. 1, 1 and 5) the pair of rotating blade rows including a pair of disks (12, 16) that extend radially outward from the shaft and are disposed at an interval in a direction of the rotor axis, each one of the pair of rotating blade rows including a plurality of rotating blades (11, 15) arranged in a circumferential direction on an outer peripheral end of the disk; and [Figure 1 shows the blades are located outward of the disks. Page 4, ¶46-47, and 49 disclose the elements.] 
	A pair of stator vane rows(3 and 7) disposed in a one-to-one manner on a first side of the pair of rotating blade rows in the direction of the rotor axis, each one of the pair of stator vane rows including a plurality of stator vanes(13, 17) arranged in the circumferential direction, wherein [Figure 1 shows the vanes are located in an alternating spaced fashion from the blade rows. Page 4, ¶48 and 50 lay out the elements and their labelling for the first and second blade stages.]
	A number of the rotating blades on each one of the pair of rotating blade rows is the same, and a number of the stator vanes on each one of the pair of stator van rows is  the same. [Per page 4, ¶53, “the number of stationary blade portions 13 of the second stage stationary blade 3 and the number of stationary blade portions 17 of the third stage stationary blade 7 are the same number (the number difference is 0). Further, the number of moving blade portions 11 of the first stage moving blade 1 and the number of moving blade portions 15 of the second stage moving blade 5 are the same number (the number difference is 0).”]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over I1 in view of US 7,806,651 to Kennepohl et al. (K1)
In Re Claim 2:
I1 teaches:
	The turbine according to claim 1, wherein:
	the are a number of stator vanes and rotating blades, [See rejection of claim 1.]

I1 is silent as to:
	The number of stator vanes relative to the number of rotating blades. 

K1 teaches:
	When designing low pressure turbines, it can be desirable to avoid noise-critical values, and one such guidance for lower values, for example, can be between 0.6 and 0.8 for a ration of vanes to blades.  This includes values such as 60% for the number stators to the number of rotating blades.  [Col. 4, ll. 10-28, and Col. 2, ll. 1-27.] 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of I1 which includes a turbine and is silent as to required vane to blade ratio, and apply the known in the art value of 0.6 stators to blades between adjacent states, as taught by K1, for the purpose of reducing noise of the engine to a more desirable value. This would yield 60% vanes as to the number of rotating blades in the adjacent stage.

Claim(s) 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over I1 in in view of US 6,354,780 to Davis et al. (D1) and US RE39,630 E to Strangeland et al. (S1).

In Re Claim 3:
I1 teaches:
	The turbine according to claim 1, further comprising:
	A disk and rotor axis. (See rejection of claim 1.)

I1 doesn’t teach:
	An attachment that connects a radially inner end portions of the pair of disks and extends toward an outer peripheral surface of the shaft. 

D1 teaches:
	It is well-known in the art rotor disks with dovetail attachments (such as in I1) are common configurations for turbine rotors, as are blisks.  It can be advantageous to use blisks as opposed to disks, in that the rotors may be smaller, though there are tradeoffs these are art recognized alternatives with known advantages and disadvantages to each.  [Col. 1, ll. 27-53.] 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of I1 to use blisks as opposed to blades attached to disks, as taught by D1, for the purpose of using smaller disks and reducing engine size, weight, and space.  This would yield the limitation of I1 utilizing blisks. 

S1 teaches:
	A desirable arrangement of two stages of blades (Figure 8, 24) to a single web (26’) to utilize a series of dampeners (16’) affixed by bolts (102) through through-holes (Fig. 10, 120) for improved dampening and reduced vibration and damage to the system. [Col. 1, ll. 15-17 disclose the problem solved, Col. 2, ll. 15-31 disclose the solution, Col. 4, ll. 42-57 lays out the elements.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of I1 and D1, to use the blisk design of S1, as taught in Figure 8 of S1, for the purpose of providing under rim vibration reduction to two stages of a turbine on a single wheel rim.  This would yield the limitation of an attachment (S1, Fig. 8, 28’) that connects a radially inner end portion of the pair of disks (14’) and extends toward an outer peripheral surface of the shaft.

In Re Claim 5:
I1 teaches:
	The turbine according to claim 1, further comprising:
	A disk and rotor axis. (See rejection of claim 1.)

I1 doesn’t teach:
	A plurality of through holes arranged at intervals in the circumferential direction, formed in a surface of the disk facing the direction of the rotor axis.  

D1 teaches:
	It is well-known in the art rotor disks with dovetail attachments (such as in I1) are common configurations for turbine rotors, as are blisks.  It can be advantageous to use blisks as opposed to disks, in that the rotors may be smaller, though there are tradeoffs these are art recognized alternatives with known advantages and disadvantages to each.  [Col. 1, ll. 27-53.] 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of I1 to use blisks as opposed to blades attached to disks, as taught by D1, for the purpose of using smaller disks and reducing engine size, weight, and space.  This would yield the limitation of I1 utilizing blisks. 

S1 teaches:
	A desirable arrangement of two stages of blades (Figure 8, 24) to a single web (26’) to utilize a series of dampeners (16’) affixed by bolts (102) through through-holes (Fig. 10, 120) for improved dampening and reduced vibration and damage to the system. [Col. 1, ll. 15-17 disclose the problem solved, Col. 2, ll. 15-31 disclose the solution, Col. 4, ll. 42-57 lays out the elements.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of I1 and D1, to use the blisk design of S1, as taught in Figure 8 of S1, for the purpose of providing under rim vibration reduction to two stages of a turbine on a single wheel rim.  This would yield the limitation of through holes (S1, Fig. 10, 120) formed in a surface of the disk facing the direction of the rotor axis. 

Claim(s) 4, 6, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over I1 in in view of US 6,354,780 to Davis et al. (D1) and US 9,683,447 to Gentile et al. (G1)

In Re Claim 4:
I1 teaches:
	The turbine according to claim 1, further comprising:
	A disk and rotor axis. (See rejection of claim 1.)

I1 doesn’t teach:
	A plurality of concave portions arranged at intervals in the circumferential direction, formed in a surface of the disk facing the direction of the rotor axis. 

D1 teaches:
	It is well-known in the art rotor disks with dovetail attachments (such as in I1) are common configurations for turbine rotors, as are blisks.  It can be advantageous to use blisks as opposed to disks, in that the rotors may be smaller, though there are tradeoffs these are art recognized alternatives with known advantages and disadvantages to each.  [Col. 1, ll. 27-53.] 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of I1 to use blisks as opposed to blades attached to disks, as taught by D1, for the purpose of using smaller disks and reducing engine size, weight, and space.  This would yield the limitation of I1 utilizing blisks. 

G1 teaches:
	When utilizing blisks, it is known to provide an asymmetric pattern to make the blisk resisting to traveling wave vibrations, reducing damage from vibratory nodes. [Col. 7, ll. 6-34.]  This is achieved by providing concave depressions or convex projections arranged on the surface. [Element 124, in Figures 4-8, can be scalloped cutes (concave) or projecting bosses. Col. 7-8, line 34 - line 23.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of I1 and D1, to provide scalloped cuts and projecting bosses on the surface of the disk, as taught by G1, for the purpose of reducing traveling wave vibrations and reduce vibratory damage to the system.  This would yield the limitation of concave portions (S1, scallops and cuts(Fig. 4-8, 124) 

In Re Claim 6:
I1 teaches:
	The turbine according to claim 1, further comprising:
	A disk and rotor axis. (See rejection of claim 1.)

I1 doesn’t teach:
	A plurality of convex portions arranged at intervals in the circumferential direction, formed in a surface of the disk facing the direction of the rotor axis. 

D1 teaches:
	It is well-known in the art rotor disks with dovetail attachments (such as in I1) are common configurations for turbine rotors, as are blisks.  It can be advantageous to use blisks as opposed to disks, in that the rotors may be smaller, though there are tradeoffs these are art recognized alternatives with known advantages and disadvantages to each.  [Col. 1, ll. 27-53.] 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of I1 to use blisks as opposed to blades attached to disks, as taught by D1, for the purpose of using smaller disks and reducing engine size, weight, and space.  This would yield the limitation of I1 utilizing blisks. 

G1 teaches:
	When utilizing blisks, it is known to provide an asymmetric pattern to make the blisk resisting to traveling wave vibrations, reducing damage from vibratory nodes. [Col. 7, ll. 6-34.]  This is achieved by providing concave depressions or convex projections arranged on the surface. [Element 124, in Figures 4-8, can be scalloped cutes (concave) or projecting bosses. Col. 7-8, line 34 - line 23.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of I1 and D1, to provide scalloped cuts and projecting bosses on the surface of the disk, as taught by G1, for the purpose of reducing traveling wave vibrations and reduce vibratory damage to the system.  This would yield the limitation of projections and bosses (S1, scallops and cuts(Fig. 4-8, 124).

In Re Claim 11:
I1 teaches:
	A turbine (title), comprising:
	A shaft configured to rotate about the axis. [Per Page 4, ¶44]  “This turbine section is connected to the downstream side of an axial compressor (not shown)”.  The examiner takes official notice that such a connection would be known to be a shaft, and that shafts are well-known in the art for forming the axial extension about which blades and blade disks rotate in turbines.]
	A pair of rotating blade rows (Fig. 1, 1 and 5) the pair of rotating blade rows including a pair of disks (12, 15) that extend radially outward from the shaft and are disposed at an interval in a direction of the rotor axis, each one of the pair of rotating blade rows including a plurality of rotating blades (11, 15) arranged in a circumferential direction on an outer peripheral end of the disk; and [Figure 1 shows the blades are located outward of the disks. Page 4, ¶46-47, and 49 disclose the elements.] 
	A pair of stator vane rows(3 and 7) disposed in a one-to-one manner on a first side of the pair of rotating blade rows in the direction of the rotor axis, each one of the pair of stator vane rows including a plurality of stator vanes(13, 17) arranged in the circumferential direction, wherein [Figure 1 shows the vanes are located in an alternating spaced fashion from the blade rows. Page 4, ¶48 and 50 lay out the elements and their labelling for the first and second blade stages.]

I1 doesn’t teach:
	A plurality of concave portions arranged at intervals in the circumferential direction, formed in a surface of the disk facing the direction of the rotor axis. 

D1 teaches:
	It is well-known in the art rotor disks with dovetail attachments (such as in I1) are common configurations for turbine rotors, as are blisks.  It can be advantageous to use blisks as opposed to disks, in that the rotors may be smaller, though there are tradeoffs these are art recognized alternatives with known advantages and disadvantages to each.  [Col. 1, ll. 27-53.] 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of I1 to use blisks as opposed to blades attached to disks, as taught by D1, for the purpose of using smaller disks and reducing engine size, weight, and space.  This would yield the limitation of I1 utilizing blisks. 

G1 teaches:
	When utilizing blisks, it is known to provide an asymmetric pattern to make the blisk resisting to traveling wave vibrations, reducing damage from vibratory nodes. [Col. 7, ll. 6-34.]  This is achieved by providing concave depressions or convex projections arranged on the surface. [Element 124, in Figures 4-8, can be scalloped cutes (concave) or projecting bosses. Col. 7-8, line 34 - line 23.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of I1 and D1, to provide scalloped cuts and projecting bosses on the surface of the disk, as taught by G1, for the purpose of reducing traveling wave vibrations and reduce vibratory damage to the system.  This would yield the limitation of concave portions (S1, scallops and cuts(Fig. 4-8, 124) 
Claim(s) 7, 8, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over I1 in view of US 6,354,780 to Davis et al. (D1) and US 9,932,840 to Fulayter et al. (F1).

In Re Claim 7:
I1 teaches:
	The turbine according to claim 1, further comprising:
	A disk and rotor axis, and rotating blade of the plurality of rotating blades continuous in the circumferential direction (Fig. 1, 11, 15). (In so far as this is definite, See rejection of claim 1, noting the blades continue in arrangement about the circumference.)

I1 doesn’t teach:
	A concave portion of the rotating blade, the concave portion being recessed radially inward from a radially outer end surface 

F1 teaches:
	It is known to place a concave portion (Fig. 5, 44) in the radially outer end surface (blade tip 35) and extending radially inward. [Col. 6, ll. 9-27.]  These  can be applied to any rotating body in the engine, not just fans. [Col. 9, ll. 5-19.]  These advantageously mistune the blades reduce damage from resonant frequency, control vibrations, and improve the life of the blades. [Col. 2, ll. 0-5, ll. 32-55.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify of I1 to include concave depressions placed in the blade tips, as taught by F1, for the purpose mistuning the blades to reduce damage from resonance, control vibrations, and improve the life of the blades. This would yield radial depressions (F1, Fig. 5, 44) in the radially outer end surface of the blades.	
In Re Claim 8:
I1 as modified in claim 7 teaches:
	The turbine according to claim 7, wherein:
The concave portion of the rotating blade gradually decreases in opening area toward a radially inner side.  [F1, Fig. 5, 44 shows the size of the hole shrinks inward.  Col. 6, ll. 19-24 discloses the cavities are shaped like rounded bowls, i.e. gradually decreasing in area.]

In Re Claim 12:
I1 teaches:
	A turbine (title), comprising:
	A shaft configured to rotate about the axis. [Per Page 4, ¶44]  “This turbine section is connected to the downstream side of an axial compressor (not shown)”.  The examiner takes official notice that such a connection would be known to be a shaft, and that shafts are well-known in the art for forming the axial extension about which blades and blade disks rotate in turbines.]
	A pair of rotating blade rows (Fig. 1, 1 and 5) the pair of rotating blade rows including a pair of disks (12, 15) that extend radially outward from the shaft and are disposed at an interval in a direction of the rotor axis, each one of the pair of rotating blade rows including a plurality of rotating blades (11, 15) arranged in a circumferential direction on an outer peripheral end of the disk; and [Figure 1 shows the blades are located outward of the disks. Page 4, ¶46-47, and 49 disclose the elements.] 
	A pair of stator vane rows(3 and 7) disposed in a one-to-one manner on a first side of the pair of rotating blade rows in the direction of the rotor axis, each one of the pair of stator vane rows including a plurality of stator vanes(13, 17) arranged in the circumferential direction, wherein [Figure 1 shows the vanes are located in an alternating spaced fashion from the blade rows. Page 4, ¶48 and 50 lay out the elements and their labelling for the first and second blade stages.]
A rotating blade (11, 15) of the plurality of rotating blades continuous in the circumferential direction (Fig. 1, 11, 15). [In so far as this is definite, See rejection of claim 1, noting the blades continue in arrangement about the circumference.]

I1 doesn’t teach:
	A concave portion of the rotating blade, the concave portion being recessed radially inward from a radially outer end surface 

F1 teaches:
	It is known to place a concave portion (Fig. 5, 44) in the radially outer end surface (blade tip 35) and extending radially inward. [Col. 6, ll. 9-27.]  These  can be applied to any rotating body in the engine, not just fans. [Col. 9, ll. 5-19.]  These advantageously mistune the blades reduce damage from resonant frequency, control vibrations, and improve the life of the blades. [Col. 2, ll. 0-5, ll. 32-55.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify of I1 to include concave depressions placed in the blade tips, as taught by F1, for the purpose mistuning the blades to reduce damage from resonance, control vibrations, and improve the life of the blades. This would yield radial depressions (F1, Fig. 5, 44) in the radially outer end surface of the blades.	

In Re Claim 13:
I1 as modified in claim 12 teaches:
	The turbine according to claim 12, wherein the concave portion of the rotating blade gradually decreases in opening area toward a radially inner side.  [F1, Fig. 5, 44 shows the size of the hole shrinks inward.  Col. 6, ll. 19-24 discloses the cavities are shaped like rounded bowls, i.e. gradually decreasing in area.]

Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over I1 in in view of US 6,354,780 to Davis et al. (D1) and US 2016/0194961 to Fulayter et al. (F2).

In Re Claim 9:
I1 teaches:
	The turbine according to claim 1, further comprising:
	A disk and rotor axis. (See rejection of claim 1.)

I1 doesn’t teach:
	An annular portion provided on the disk, the annular portion having an annular shape centered on the rotor axis; a plurality of linear portions extending in the direction of the rotor axis arranged at intervals in the circumferential direction along the annular portion; and a damper portion formed of a different material than the disk. 

D1 teaches:
	It is well-known in the art rotor disks with dovetail attachments (such as in I1) are common configurations for turbine rotors, as are blisks.  It can be advantageous to use blisks as opposed to disks, in that the rotors may be smaller, though there are tradeoffs these are art recognized alternatives with known advantages and disadvantages to each.  [Col. 1, ll. 27-53.] 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of I1 to use blisks as opposed to blades attached to disks, as taught by D1, for the purpose of using smaller disks and reducing engine size, weight, and space.  This would yield the limitation of I1 utilizing blisks. 

F2 teaches:
	An annular portion (Fig. 4, 206) provided on a disk (202), the annular portion having an annular shape centered on the rotor axis. [Fig 4 shows a groove which is centered on the underside of the web and axis.]  A plurality of linear portions (304) extending in the direction of the rotor axis arranged at intervals in the circumferential direction along the annular portion; and a damper portion (302) formed of a different material than the disk. [Page 3, ¶39 discloses the damper ring should be different from the disk in material.  ¶40-41 and Fig. 3, show the liner portions are spaced in intervals.  Fig. 4 shows elements (304) extend in an axial direction linearly, from an upstream to a downstream direction.] These elements are piezo electric liner portions, to dampen vibration in the engine and reduce heat, improving part life of the disk.  [Abstract, Page 3, ¶39 and 41 and 42.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blisk of I1 and D1, to utilize an annular groove, dampening ring, and piezo electric linear portion, as taught by F2, for the purpose of reducing vibration and heat in the engine extending its life.  This would yield the limitation of an annular portion (F2, Fig. 4, 206), linear portions (304) and dampening portion (302).  

In Re Claim 10:
I1 as modified in claim 9 teaches:
	The turbine according to claim 9 wherein the plurality of linear portions are each formed by a piezoelectric element (Fig. 4, F2, 304). [F2, Page 3, ll. 41.] 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2014/0190011 to Tanaka et al. teaches desirable ranges of blade to stator, that in the chart of Fig. 10, appear to include portions of 30%.  US 4,097,192 to Kulina teaches tip cavities (Fig. 1 and 2, 16) to reduce blade vibration. US 2010/0111684 to Ning et al. teaches blade clocking known in the art where the number of upstream spaced stages (Vanes or blades) are equal. [Page 3, ¶22.] US 2010/0080705 to Pronovost et al. teaches concave depressions (Fig. 1, between elements (46)) on an axial facing surface of a disk (20). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA R BEEBE whose telephone number is (571)272-9968. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA R BEEBE/Examiner, Art Unit 3745                                                                                                                                                                                                        
/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745